Shangraw, J.
This is a petition for a writ of prohibition. The petitioner seeks to restrain the petitionees from the hearing and disposition of two divorce actions pending in the Orleans County Court, entitled Rash v. Rash, docket Nos. 8756 and 8823.
The questions presented for review are the same as those decided at this term in the case of Granai v. Witters, Longmoore, Akley & Brown et al, supra. The decision in the latter case is conclusive here and controls the disposition of this petition. For the reasons stated in that case the entry is:

The petition for a writ of prohibition is dismissed.